Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the closest prior art are the following:
1. The previously cited reference Khan (US 2014/0226456) teaches A system for connecting devices via a global virtual network across network fabrics, comprising: 
a first access point server (Node C in Fig. 6A reproduced below. See [0019]: “Referring to FIG. 1, Cognitive Communication Hub (CCH) is shown….It has multiple communication technologies incorporated in it which are two GSM links, WLL, HF, UHF, VHF, Satellite, Landline, GPS and Ethernet”. And see [0020]: “Referring to FIG. 2, where multiple networking technologies are provided by the CCH for the connection between user1 and user2”. The Examiner interprets Node C as a first access point server because Node C is a Cognitive Communication Hub (CCH), which responds to a network access command from a client, such as user1 or user2 taught in [0020] and Fig. 2) in communication with a first (Node 23 in Fig. 6A) 

    PNG
    media_image1.png
    504
    884
    media_image1.png
    Greyscale

a second access point server (Node D in Fig. 6A) in communication with a second (Node 22 in Fig. 6A), and wherein: 
the second access point server is coupled to the first access point server via a first communication path (see [0035]: “But if node C wants to communicate with node D, then cognitive controller initiates Cognitive Protocol (as node C and D have different communication technologies) and finds path from node C to node D. Since node 1 has both HF and VSAT, so node C after encrypting the data, sends information to node 21 through HF. Then node 21 sends information to node D through VSAT…. Thus the two paths are: Path 1:”. Also see [0036]: “                        
                            Node C (Source Node) 
                            
                                →
                                
                                    HF
                                
                            
                            Node 21
                            
                                →
                                
                                    VSAT
                                
                            
                            Node D
                        
                    ”. The Examiner interprets node C being coupled to node D using Path 1 comprising HF and VSAT as wherein: the second access point server is coupled to the first access point server via a first communication path), and 
the second (see [0035]: “Another path is also possible for the transfer of information. Node C sends information to node 23 through HF, node 23 can use any node in Ethernet layer to send information, depending upon the compound metrics. For this particular case, node H has the best metrics so node 23 transfers information to node H. Node 22 can communicate through both VSAT and Ethernet so node H communicates with node 22 via Ethernet”. And see [0036] and [0037]: “Path 2:                         
                            Node C 
                            
                                →
                                
                                    HF
                                
                            
                            Node 23
                            
                                →
                                
                                    ETHERNET
                                
                            
                            Node H, 
                             Node H 
                            
                                →
                                
                                    ETHERNET
                                
                            
                            Node 22
                            
                                →
                                
                                    VSAT
                                
                            
                            Node D"
                            .
                             
                        
                    The Examiner interprets node 22 being coupled to node 23 through Path 2 as the second exchange server is coupled to the first exchange server via a second communication path); and 
at least one controller (see [0034]: “Referring to FIG. 6A, the working of cognitive controller is shown) that selects a characteristic of the first communication path, or a characteristic of the second communication path (see [0039]: “Referring to FIG. 6B, Node 21 is disabled. Now in order to transfer information from node C to node D, path 2 is the only choice and the transfer of information occurs through this path”. 

    PNG
    media_image2.png
    500
    918
    media_image2.png
    Greyscale
The Examiner interprets transferring information from node C to node D through path 2 when Node 21 on path 1 is disabled as selects the second communication path to carry traffic between ), 

2. A new reference Brown (US 2009/0141734) teaches a first (see [0015] and Fig. 1: “server 115 is coupled to Ethernet network 110 through Ethernet device1 160 and device2 165”. The Examiner interprets server 115 as a first server) in communication (see [0015] and Fig. 1: “InfiniBand node1 150 and node2 155, which correspond to the addresses Local Identifier 1 (LID1) and LID2 on the InfiniBand network 105”. The Examiner interprets InfiniBand node1 150 corresponding to LID1 as an end point device), 
wherein the first (see [0020] and Fig. 1: “if server 115 may send data packets to the computer or device corresponding to InfiniBand LID 1 via Ethernet MAC address 1”) via (a) a first communication protocol that uses a store and forward model and (b) a tunnel built over-the-top of the first communication protocol, the tunnel using a second communication protocol that uses cut through switching (see [0027] and Fig. 1: “The present invention enables server 115 to send InfiniBand data packets over Ethernet network 110”. And see [0028] and Fig. 1: “The present invention thus provides a converged IBOE network. IBOE switch 120 (FIG. 1) receives a data packet. If the data packet is received by IBOE switch 120 from InfiniBand network 105 (FIG. 1), translation utility 135 (FIG. 1) looks up an Ethernet MAC address corresponding to a destination LID of the packet in translation table 140 (FIG. 1). Translation utility 135 generates an Ethernet packet and encapsulates an InfiniBand link layer packet before sending the packet”. The Examiner interprets Ethernet as a first communication protocol that uses a store and forward model because the instant application states in [0034]: “Ethernet has a store and forward model where a packet is received, examined and then forwarded only after the payload has been completely received and examined”. The Examiner further interprets InfiniBand as a second communication protocol that uses cut through switching because the instant application states in [0035]: “IB features cut through switching where it receives the headers of a packet, uses logic for the forwarding decision and pipes the packet payload onward”. The Examiner further interprets sending InfiniBand data packets over Ethernet network taught in [0027] as a tunnel built over-the-top of the first communication protocol, the tunnel using a second communication protocol that uses cut through switching).

3. The previously cited reference O'Brien (US 2010/0250700) teaches a first backbone exchange server, a second backbone exchange server (see Fig. 1 reproduced below:

    PNG
    media_image3.png
    630
    818
    media_image3.png
    Greyscale

And see [0040] and “Referring now to FIG. 1, a storage system 10 may include a plurality of I/O servers 12n (12a, 12b, etc.), e.g., blade or standalone servers, a plurality of switch units 14n (14a, 14b, etc.), e.g., InfiniBand expandable switch units, and one or more storage units 16n (16a, 16b, etc.). And see [0050]: “The servers and storage (e.g., data storage modules and/or non-volatile memory cards) may communicate with each other over an interconnect fabric that allows server-to-server, server-to-storage, and/or storage-to-storage communications”. And see [0055]:”The interconnect fabric may employ a memory block transfer protocol, e.g., InfiniBand and/or PCI Express”. The Examiner interprets I/O server 12a as a first backbone exchange server because [0055] teaches that the I/O servers communicate with each other over InfiniBand, which is a backbone. The Examiner interprets I/O server 12b as a second backbone exchange server because [0055] teaches that the I/O servers communicate with each other over InfiniBand, which is a backbone),
wherein the second backbone exchange server is coupled to a second file system (see Fig. 2 reproduced below:

    PNG
    media_image4.png
    603
    931
    media_image4.png
    Greyscale

And see [0045]: “Referring now to FIG. 2 where elements having like numerals have similar descriptions to FIG. 1, the external interface provider 118a may receive a data access request from a host. The provider 118a may identify, via a mapping, etc., the controller 120x (which, in this example, is deployed on the server 112b) that can satisfy the request. The provider 118a may then redirect the request to the identified controller 120b. The identified controller 120b may receive the redirected request, and then access, in response, data in any of the boards 122n, 124n that may satisfy the request”. And see [0041]: “The storage units 16n of FIG. 1 may include, for example, a plurality of Flash boards 22n (22a, 22b, etc.) and NVRAM boards 24n (24a, 24b)”. The Examiner further interprets the boards 122n, 124n in storage unit 16n satisfying the request from server 112b as a second file system. The Examiner interprets the I/O server 12b being coupled to the boards 122n, 124n in storage unit 16n satisfying the request from server 112b/12b as the second backbone exchange server is coupled to a second file system);
the second backbone exchange server is coupled to the first backbone exchange server via a second communication path, the second communication path using the second communication protocol (see [0050]: “The servers and storage (e.g., data storage modules and/or non-volatile memory cards) may communicate with each other over an interconnect fabric that allows server-to-server, server-to-storage, and/or storage-to-storage communications”. And see [0055]:”The interconnect fabric may employ a memory block transfer protocol, e.g., InfiniBand and/or PCI Express”. The Examiner interprets I/O server 12a communicating with I/O server 12b over InfiniBand (the second communication protocol) as the second backbone exchange server is coupled to the first backbone exchange server via a second communication path, the second communication path using the second communication protocol ); 
wherein carrying the traffic includes writing a file from (see [0042]: “In the embodiment of FIG. 1, the providers 18n, controllers 20n and boards 22n, 24n may communicate as peers via a Remote Direct Memory Access (RDMA) protocol conveyed through the switch units 14n. An I/O server, for example, I/O server 12a, may communicate with the boards 22n, 24n using this RDMA protocol”) using the second communication protocol (see [0055]: “The interconnect fabric may employ a memory block transfer protocol, e.g., InfiniBand and/or PCI Express, rather than a disk command protocol. …The data storage modules may use a RDMA protocol to make efficient use of the memory block transfer protocol interconnect and to give the data storage modules the flexibility of scheduling data transfer activities in an order that best suits the needs of the storage medium”. And see [0050]: “The servers and storage (e.g., data storage modules and/or non-volatile memory cards) may communicate with each other over an interconnect fabric that allows server-to-server, server-to-storage, and/or storage-to-storage communications”. The Examiner interprets InfiniBand as the second communication protocol that uses cut through switching).

4. A new reference Sebastian (US 2012/0320916) teaches a first access point server (see FIG. 1A reproduced below:

    PNG
    media_image5.png
    556
    785
    media_image5.png
    Greyscale

See [0025]: “The server system 120 may be configured to effectively provide communication between the user system 110 which is on a client side of system 100 and the content server 150, which is on a server side of system 100”. The Examiner interprets the server system 120 as a first access point server because it is configured to provide communication between the user system 110 which is on a client side of system 100 and the content server 150, which is on a server side of system 100) in communication with an end point device (The Examiner interprets the user system 110 as an end point device), wherein the end point device is coupled to a first file system (see [0025] and Fig. 1A: “User system 110 may include client storage 139, which may be used to store files, requested objects, and other requested data”. The Examiner interprets client storage 139 used to store files as  a first file system).
Sebastian further teaches the second (see [0053] and Fig. 2: “the gateways 217 and base stations 215 may be in communication over leased high-bandwidth lines (e.g., raw Ethernet)”. The Examiner interprets Ethernet as the first communication protocol that uses a store and forward model).

5. A new reference Basilier (WO 2013/135753 A1) teaches at least one controller that selects the tunnel a service requirement of the traffic, a characteristic of the first communication path, or a characteristic of the second communication path (see page 3, lines 1-10: “a quality of service (QoS) parameter for the data packets of the data traffic is determined and either a first tunnel is selected for the data packets connecting the VPN client and the VPN server or a second tunnel is selected connecting the VPN client and the VPN server based on the determined quality of service. Depending on the required quality of service, the data packets of a data traffic can be sent through a first tunnel or a second tunnel, both tunnels connecting the VPN client and the VPN server”).

Independent claim 1 is allowable for the following reason: 
1. First of all, because Khan and Brown are not from analogous art, before the effective filing date of the claimed invention, it would not have been obvious to a person of ordinary skill in the art to further let the first access point server of Khan (node C) be in communication with an end point device, and let the first access point server and the end point device communicate via (a) a first communication protocol that uses a store and forward model (Ethernet) and (b) a tunnel built over-the-top of the first communication protocol, the tunnel using a second communication protocol that uses cut through switching (InfiniBand), as taught by Brown and required by claim 1.	
2. Additionally, because Khan and O'Brien are not from analogous art, before the effective filing date of the claimed invention, it would not have been obvious to a person of ordinary skill in the art to substitute the first and second exchange servers of Khan (nodes 23 and 22) with the first and second backbone exchange servers of O'Brien, and let the second exchange server be coupled to a second file system, as taught by O'Brien and required by claim 1. For the same reason, it would not have been obvious to a person of ordinary skill in the art to modify Khan so that the second communication path connecting the first backbone exchange server to the second backbone exchange server uses the second communication protocol (InfiniBand), as taught by O'Brien and required by claim 1. For the same reason, it would not have been obvious to a person of ordinary skill in the art to modify Khan modified in view of Brown so that carrying the traffic includes writing a file from the end point device to the second file system via a native end-to-end remote direct memory access (RDMA) fabric using the second communication protocol (InfiniBand), as taught by O'Brien and required by claim 1.
3. Additionally, because Sebastian and Khan modified in view of Brown are not from analogous art, before the effective filing date of the claimed invention, it would not have been obvious to a person of ordinary skill in the art to let the end point device of Khan modified in view of Brown be further coupled to a first file system, as taught by Sebastian and required by claim 1.	
4. Additionally, because the first communication path connecting the first access point server to the second access point server taught by Khan uses two communication protocol (HF and VSAT), it would not have been obvious to a person of ordinary skill in the art to let the first communication path of Khan use the first communication protocol (Ethernet), as taught by Sebastian and required by claim 1.	
5. Finally, because Khan and Basilier are not from analogous art, before the effective filing date of the claimed invention, it would not have been obvious to a person of ordinary skill in the art to modify the at least one controller of Khan so that it selects the tunnel to carry traffic between the end point device and the second access point server based on one or more of a characteristic of the traffic, a service requirement of the traffic, a characteristic of the first communication path, or a characteristic of the second communication path, as taught by Basilier and required by claim 1.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/Examiner, Art Unit 2495                                                                                                                                                                                                        
/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495